DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a discriminating unit”, “a visible image creation unit”, “a near-infrared image creation unit”, “a polarization property display image creation unit” “a polarization property video creation unit” and “a calculation unit”, in claims 1-2, 6-13, 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 17, recites the limitation "respective polarized light beams having different polarizations" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claims 1 and 17.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-2, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10620116 B2 in view of WO 2013/164915 A1 by Konishi et al (hereinafter Konishi). 

Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant application claims 1 and 17, correspond to the claims 1 and 15 of Patent (‘116) respectively. However, only difference being a first substrate and a discriminating unit that is disposed in a second substrate deposited on the first substrate” in claims 1 and 17 of the instant application.

Also the instant application claims 2 and 19, correspond to the claims 1 and 16 of Patent (‘116) respectively. However, only difference being “a discriminating unit” in claims 2 and 19 of the instant application.

Claims 1-2, 17 and 19 of the instant application correspond to the patented claims as follows:

Instant application
USPAT 10620116 B2
1 and 17
1 and 15
2
1
19
16



Regarding Claims 1 and 17, Patent (‘116) teaches all the limitations of the instant claims except limitations mentioned above.

However, Konishi teaches a first substrate (Fig. 1 @ 106: PD layer) and a discriminating unit (Fig. 1 @ 111) that is disposed in a second substrate (Fig. 1 @ 111, disposed in a second substrate (layer)) deposited on the first substrate (Fig. 1 @ 106: PD layer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent (‘116) by Konishi as taught above such that the above limitations are accomplished in order to provide a compact imaging element (Konishi, Abstract) to obtain a predictable result.

Regarding Claims 2 and 19, Patent (‘116) teaches all the limitations of the instant claim except limitation mentioned above.

However, Konishi teaches a discriminating unit (Fig. 1 @ 111).
(‘116) by Konishi as taught above such that a discriminating unit is accomplished in order to achieve desired properties of the target object to obtain a predictable result.

	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 5, 7-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2005/0041249 A1 by Dobbs et al (hereinafter Dobbs) in view of WO 2013/164915 A1 by Konishi et al (hereinafter Konishi).

Regarding Claim 1, Dobbs teaches an image sensor (Fig. 1 @ 135), comprising:
a light receiver (Fig. 1 @ 135, Par. [0031]) that is disposed in a first substrate (implicitly teaches) and receives light from a target object (Fig. 1 @ 130, Par. [0019, 0031]) onto which a plurality of light beams having different conditions are radiated (Fig. 1 @ p1, p2, p3 and p4, Par. [0020]), the light receiver (Fig. 1 @ 135, Par. [0031]) comprising a plurality of first photoelectric converters (Par. [0031]: detector 130 may include a multi-pixel, focal plane array (FPA)) photoelectrically converting (Par. [0031]: Detector 135 may be configured to convert received optical energy into an electrical signal) respective polarized light beams having different polarizations from one another (Fig. 1 @ p1, p2, p3 and p4, Par. [0020]); and
a discriminating unit (Fig. 1 @ 165) that is disposed in a second substrate deposited on the first substrate (implicitly teaches) and differentiate (Par. [0038-0040]), among signals output (Par. [0031]: Detector 135 may be configured to convert received optical energy into an electrical signal) from the plurality of the first photoelectrically converters (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA)), each signal from other signals so as to determine an origin of the signal as one of the plurality of light beams (Par. [0033, 0036, 0038-0040]) but does not explicitly teach a light receiver that is disposed in a first substrate and a discriminating unit that is disposed in a second substrate deposited on the first substrate.
However, Konishi teaches a light receiver (Fig. 1 @ 104: PDs (photodiodes)) that is disposed in a first substrate (Fig. 1 @ 106: PD layer) and a discriminating unit (Fig. 1 @ 111) that is disposed in a second substrate (Fig. 1 @ 111, disposed in a second substrate (layer)) deposited on the first substrate (Fig. 1 @ 106: PD layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dobbs by Konishi as taught above such that a light receiver that is disposed in a first substrate and a discriminating unit that is disposed in a second substrate deposited on the first substrate is accomplished in order to provide a compact imaging element (Konishi, Abstract) to obtain a predictable result.
Regarding Claim 5, Dobbs teaches wherein:
the light receiver (Fig. 1 @ 135, Par. [0031]) comprises a plurality of pixel blocks comprising the plurality of first photoelectric converters (Par. [0031]: detector 130 may include a multi-pixel, focal plane array (FPA)) that photoelectrically convert (Par. [0031]: Detector 135 may be configured to convert received optical energy into an electrical signal) respective polarized light beams having different polarizations from one another (Fig. 1 @ p1, p2, p3 and p4, Par. [0020]); and
each of the plurality of pixel blocks output a polarization property signal of the target object (Par. [0005, 0036, 0050).
Regarding Claim 7, Dobbs teaches wherein:
the light receiver (Fig. 1 @ 135, Par. [0031]) comprises a plurality of second photoelectric converters (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA), Par. [0032]: Although referred to as a single detection signal, the output of detector 135 may in fact be a series of signals generated by multiple, pixel-type, individual elements within detector 135. Such signals may be output in parallel (e.g., by row or column), and/or may be time-multiplexed into a single detection signal, thus teaches a plurality of second photoelectric converters) that photoelectrically convert visible light (Par. [0004, 0022]) from the target object (Fig. 1 @ 130, Par. [0019, 0031]; and
the image sensor further comprises a visible image creation unit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165) that creates an image of the target object based (Par. [0004-0005, 0031, 0050]).
Regarding Claim 8, Dobbs teaches further comprising:
a second radiator (Fig. 1 @ 125) that radiates light onto the target object (Fig. 1 @ 130, Par. [0019]), wherein: 
the light receivers (Fig. 1 @ 135, Par. [0031]) further comprises color filters (Par. [0005, 0025, 0038, 0040] thus implicitly teaches color filters) each disposed on a light entry side (implicitly teaches) of one of the second photoelectric converters (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA), Par. [0032]: Although referred to as a single detection signal, the output of detector 135 may in fact be a series of signals generated by multiple, pixel-type, individual elements within detector 135. Such signals may be output in parallel (e.g., by row or column), and/or may be time-multiplexed into a single detection signal, thus teaches a plurality of second photoelectric converters); and
the visible image creation unit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165) creates a color image of the target object based  upon the signals individually output (Par. [0004, 0043, 0050]) from the plurality of second photoelectric converters (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA), Par. [0032]: Although referred to as a single detection signal, the output of detector 135 may in fact be a series of signals generated by multiple, pixel-type, individual elements within detector 135. Such signals may be output in parallel (e.g., by row or column), and/or may be time-multiplexed into a single detection signal, thus teaches a plurality of second photoelectric converters) but does not explicitly teach white light and color filters each disposed on a light entry side of one of the second photoelectric converters.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a white light for expanding the frequency in order to greatly expand the function and application scope of the technology to obtain a predictable result since it is well known in the art that a white light provides frequency expansion capability.

The examiner takes Official Notice that white light is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).

	Still lacking limitation such as: color filters each disposed on a light entry side of one of the second photoelectric converters.
However, Konishi teaches color filters (Fig. 1 @ 102: color filter) each disposed on a light entry side (Fig. 1 @ white arrow) of one of the second photoelectric converters (Fig. 1 @ 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dobbs by Konishi as taught above such that color filters each disposed on a light entry side of one of the second 
Regarding Claim 9, Dobbs teaches wherein:
the light receivers (Fig. 1 @ 135, Par. [0031]) further comprises a plurality of third photoelectric converters (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA), Par. [0032]: Although referred to as a single detection signal, the output of detector 135 may in fact be a series of signals generated by multiple, pixel-type, individual elements within detector 135.  Such signals may be output in parallel (e.g., by row or column), and/or may be time-multiplexed into a single detection signal, thus teaches a plurality of third photoelectric converters) that photoelectrically convert near infrared light (Par. [0004, 0022]) from the target object (Fig. 1 @ 130, Par. [0019, 0031]); and 
the image sensor further comprises a near-infrared image creation unit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165) that creates an image of the target object based upon signals individually output from the plurality of third photoelectric converters (Par. [0004-0005, 0031, 0050]).
Regarding Claim 10, Dobbs teaches further comprising:
a polarization property display image creation unit (Fig. 1 @ 165, i.e. part of the processor 165) that creates a polarization property display image indicating physical properties of the target object based upon the signals having been differentiated from one another (Par. [0005, 0036, 0050) by the discriminating unit (Fig. 1 @ 165).
Regarding Claim 14, Dobbs modified by Konishi teaches, wherein:
the light receiver (Fig. 1 @ 135, Par. [0031]) comprises a processing circuit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165. Also see Konishi Fig. 1 @ 111) disposed in correspondence to each pixel at the light receiver (Par. [0031]: detector 130 may include a multi-pixel, focal plane array (FPA)) so as to process a signal output from the pixel (Par. [0033, 0036, 0038-0040]), and the processing circuit is disposed in a substrate deposited on the first substrate in correspondence to each of the plurality of first photoelectric converters (See Claim 1 rejection).
Regarding Claim 15, Dobbs modified by Konishi teaches a measurement device comprising the image sensor (See Claim 1 rejection).
Regarding Claim 17, Dobbs as modified by Konishi teaches a measurement method (Par. [0029, 0051]), comprising:
photoelectrically converting light from a target object onto which a plurality of light beams having different conditions are radiated, by a light receiver that is disposed in a first substrate of an image sensor and comprises a plurality of first photoelectric converters photoelectrically converting respective polarized light beams having different polarizations from one another (See Claim 1 rejection); and
differentiating, among signals output from the plurality of the first photoelectrically converters, each signal from other signals so as to determine an origin of the signal as one of the plurality of light beams by a discriminating unit that is disposed in a second substrate deposited on the first substrate in the image sensor (See Claim 1 rejection).
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbs in view of Konishi as applied to Claim 10 above and further in view of US Patent Pub. No. 2015/0077590 A1 by Kuriyama (hereinafter Kuriyama).

Regarding Claim 11, Dobbs teaches polarization property images (Par. [0005, 0036, 0050) but does not explicitly teach further comprising:
a polarization property video creation unit that creates a video clip containing a plurality of polarization property display images.
However, Kuriyama teaches the concept of a video clip (Par. [0139]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Dobbs as modified by Konishi by Kuriyama as taught above such that a polarization property video creation unit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165) that creates a video clip containing a plurality of polarization property display images is accomplished in order to achieve desired properties of the target object for a preset period of time (Kuriyama, Par. [0139]).

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbs in view Konishi as applied to Claim 8 above and further in view of US Patent Pub. No. 2015/0256733 A1 by Kanamori (hereinafter Kanamori).
Regarding Claim 13, Dobbs teaches wherein:
(Fig. 1 @ 135, Par. [0031]) comprises a first color pixel block and a second color pixel block (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA), Par. [0032]: Although referred to as a single detection signal, the output of detector 135 may in fact be a series of signals generated by multiple, pixel-type, individual elements within detector 135.  Such signals may be output in parallel (e.g., by row or column), and/or may be time-multiplexed into a single detection signal, thus teaches a first block and second block) that receive light from the target object (Fig. 1 @ 130, Par. [0019, 0031]) onto which light from the second radiator is radiated (Fig. 1 @ 125), at angles of incidence different from each other (Par. [0004]: one or more sources of radiation (e.g., infrared, visible, or ultraviolet light) to illuminate a target area. Therefore, similar configuration of Fig. 1 @ f1, p1; f2, p2; f3, p3 and f4, p4, can be used to achieve such configuration); and
the visible image creation unit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165) creates a color image between the second photoelectric converters in the first color pixel block and the second photoelectric converters in the second color pixel block, that correspond to each other (Par. [0031]: detector 135 may include a multi-pixel, focal plane array (FPA), Par. [0032]: Although referred to as a single detection signal, the output of detector 135 may in fact be a series of signals generated by multiple, pixel-type, individual elements within detector 135.  Such signals may be output in parallel (e.g., by row or column), and/or may be time-multiplexed into a single detection signal, thus teaches a first block and second block converters) but does not explicitly teach a three-dimensional color image based upon a parallax deviation.
(Par. [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Dobbs as modified by Konishi by Kanamori as taught above such that a color image based upon a parallax deviation is accomplished in order to achieve desired properties of the target object for accuracy.

Still lacking limitation such as: a three-dimensional color image.

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a three-dimensional color image for better resolution to obtain a predictable result since it is well known in the art that a three-dimensional color image provides better resolution and accuracy.

The examiner takes Official Notice that a three-dimensional color image is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).

14.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs in view Konishi as applied to Claim 15 above and further in view of US Patent Pub. No. 2009/0051916 A1 by Otani et al (hereinafter Otani).

Regarding Claim 16, Dobbs modified by Konishi teaches a calculation unit (Dobbs, Fig. 1 @ 165, i.e. part of the processor 165) and a signal output from the discriminating unit (See Claim rejection), but does not explicitly teach further comprising:
a calculation unit that calculates a Mueller matrix based upon a signal output from the discriminating unit.
However, Otani teaches calculating Mueller matrix elements (Abstract, Par. [0002, 0014, 0205]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Dobbs as modified by Konishi by Otani as taught above such that a calculation unit that calculates a Mueller matrix based upon a signal output from the discriminating unit is accomplished in order to achieve desired characteristics/properties of the measurement/target object (Otani, Par. [0001]) for accuracy.
Regarding Claim 18, Dobbs modified by Konishi as modified by Otani teaches further comprising: 
calculating a Mueller matrix based upon a signal output from the discriminating
unit (See Claim 16 rejection).
Allowable Subject Matter

15.	Claims 2-4, 6, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	Claim 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

17.	Claims 1-19 would be allowable once the Double Patenting rejection set forth in this Office Action is overcome.

Reason for Allowance

18.	The following is a statement of reasons for the indication of allowable subject matter: 

19.	As to claim 2, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the discriminating unit detects signals at the different frequencies from individual signals output from each of the plurality of first photoelectric converters corresponding to respective different polarization conditions and differentiates each signal from other signals so as to determine the origin of the signal as one of the plurality of light beams” along with all other limitations of claim 2. 

20.	As to claim 19, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the discriminating unit detects signals at the different phases from individual signals output from each of the plurality of first photoelectric converters corresponding to respective different polarization conditions and differentiates each signal from other signals so as to determine the origin of the signal as one of the plurality of light beams” along with all other limitations of claim 19. 

21.	Dobbs (US 2005/0041249 A1) teaches an image sensor but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886